11150 Glenoaks Blvd., Unit 48
Pacoima, CA 91331


In re Application of: Nick Trozzi
Serial No.: 15793066         
Filed: October 25, 2017
Docket: TRZ_P0001
Title: Safe Air Head, Face, and Body Gear
::::::


DECISION UNDER 37 C.F.R. §1.181




This is a decision on the petition filed on April 6, 2021 seeking withdrawal of the Election of Species Requirement mailed September 26, 2019. This petition is being considered pursuant to 37 CFR §1.181. No fee is required.

The petition is dismissed as untimely.

In the April 6, 2021 petition, the petitioner requests that the Election of Species Requirement of September 26, 2019 be reconsidered and withdrawn. In particular, the petitioner essentially argues that the examiner’s restriction to one of Species 1 to 9 (as identified in the Election of Species Requirement mailed September 26, 2019) is erroneous, as Figures 1 through 10 of the above-identified application warrant examination of all Species 1 to 9.

It is noted that the Election of Species Requirement mailed on September 26, 2019. In response, Applicant traversed that Requirement on October 22, 2019. On April 6, 2020, Examiner mailed a Non-Final Office action that made the Requirement final. Applicant filed a Response to this Non-Final Office action on May 22, 2020 with claim amendments and arguments. On June 29, 2020, Examiner mailed a Final Office action. Thereafter, Applicant filed an Appeal Brief on December 10, 2020.

The instant petition was filed on April 6, 2021. A review of the file record shows that the instant petition was filed more than two months after the mailing date of the Non-Final Office action of April 6, 2021. Pursuant to 37 CFR 1.181(f)1, the petition is not timely filed since the petition was not filed within two months of the action complained of. As the petition was not timely filed, the 

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision, 37 CFR 1.181(f). No extension of time under 37 CFR 1.136(a) is permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181.” The mere filing of a petition will not stay any period for reply that may be running against the application, nor act as a stay of other proceedings. 

Any inquiry concerning this decision should be directed to Jason Skaarup, Quality Assurance Specialist, at (571) 270-1060. 

PETITION DISMISSED AS UNTIMELY.


/EDWARD LEFKOWITZ/Director, Art Unit 3700                                                                                                                                                                                                        ___________________________
Edward Lefkowitz, Director
TC3700



    
        
            
        
            
    

    
        1 37 CFR 1.181(f): The mere filing of a petition will not stay any period for reply that may be running against the application, nor act as a stay of other proceedings. Any petition under this part not filed within two months of the mailing date of the action or notice from which relief is required may be dismissed as untimely, except as otherwise provided. This two-month period is not extendable.